—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 14, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing her to a term of 4 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The issues relating to the reliability of identification testimony and credibility of witnesses were properly presented for the jury’s consideration, and the record provides no basis for disturbing its determinations. Concur—Murphy, P. J., Sullivan, Rubin, Tom and Mazzarelli, JJ.